Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7th, 2021, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 9,709,713 B1).
With regards to claim 20, Chen discloses a parabolic mirror (i.e., parabolic reflector having a rigid, fixed monolithic structure) for reflecting electromagnetic fields (i.e., includes radio waves) comprising carbon nanotubes embedded in epoxy (i.e., resin which includes a resin hardener) (Chen: abstract; col. 1, lines 40-50; col. 3, lines 55-63; col. 4, lines 4-10). The structure of Chen further includes a mandrel (i.e., forming member) on which the parabolic mirror is formed, and furthermore, Chen depicts 
With regards to claim 21, the phrase “said slurry further absorbs and discharges said electromagnetic signals” constitutes product-by-process language. Such language does not limit product claims to the material performance in the steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, the product-by-process language implies a parabolic reflector having a material, which, in slurry form, is capable of absorbing and discharging electromagnetic signals, and Chen discloses such a product.
With regards to claim 22, the phrase “said is composed of carbon nanotubes, carbon nanofibers, and graphene-based powder to form a uniformly dispersed reflective material without encapsulation of a forming member within said parabolic reflector” constitutes product-by-process language. Such language does not limit product claims to the material performance in the steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is noted that the claim does not preclude forming steps which involve removal of carbon nanotubes, carbon fibers, and graphene-based powder which are capable of forming a uniformly dispersed reflective material without encapsulation of a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Davis (US 2014/0272309 A1).
With regards to claim 1, Chen discloses a parabolic mirror (i.e., parabolic reflector having a monolithic structure) for reflecting electromagnetic fields (i.e., includes radio waves) comprising carbon nanotubes embedded in epoxy (i.e., resin which includes a resin hardener) (Chen: abstract; col. 1, lines 40-50; col. 3, lines 55-63; col. 4, lines 4-10). The structure of Chen further includes a mandrel (i.e., forming member) on which the parabolic mirror is formed, and furthermore, Chen depicts the mandrel as not being encapsulated (Chen: Fig. 3H; col. 8, lines 57-64). It is noted that the carbon nanotubes of Chen are technically carbon nanotubes, and therefore, a single set of carbon nanotubes technically reads on the claimed combination of carbon nanotubes and carbon nanofibers, with nanofiber being used with respect to orienting the carbon nanotubes.
Chen does not appear to disclose graphene-based powder for further forming the monolithic structure.

The composition of Chen and Davis is substantially identical to that of the claimed invention. A composition is inseparable from its properties. See MPEP 2112. Therefore, a person of ordinary skill would expect the composition of Chen and Davis to have the same properties as the claimed article, including the claimed uniform reflectivity.
With regards to claim 3, the materials and process of Chen and Davis are substantially identical to that of the present specification, in that both the prior art and the present specification disclose forming a mixture of carbon nanotubes, carbon nanofiber, graphite-like powder, resin, and resin powder, then hardening said mixture to create a monolithic structure. A structure and it’ composition/method of making are inseparable from its properties. See MPEP 2112. Therefore, it is not seen how the parabolic reflector of Chen and Davis would not inherently possess the claimed adherence and uniform reflectivity.
With regards to claim 9, a person of ordinary skill in the art would have found it obvious to have formed chemical bonds between the parabolic reflector and substrate in order to provide improved reflection uniformity (Davis: para. [0197]).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Davis as applied to claim 1 above, and in further view of Ong et al (US 2013/0261246 A1).
With regards to claims 4-8, Chen and Davis teach a parabolic reflector according to claim 1 above. Although the prior art discloses the incorporation of carbon nanotubes, prior art does not teach the type of carbon nanotubes selected (i.e., their chirality, such as armchair or zigzag, or whether they are single-walled or multi-walled).
Ong discloses the use of carbon nanotubes in rubber composites (Ong: abstract). According to Ong, and with particular regards to claims 4, 7, and 8, all carbon nanotubes are either single-walled or multi-walled (Ong: para. [0005]-[0006]). It is noted that by definition, multi-walled carbon nanotubes are comprised of several concentric (i.e., concentrically-interlinked) carbon nanotubes (Ong: para. [0005]). According to Ong, and with regards to claims 5 and 6, both armchair and zigzag carbon nanotubes are known in the art, and furthermore all carbon nanotubes are one of armchair, zigzag, or chiral (Ong: para. [0046]). Chen, Davis, and Ong are analogous art in that they are related to the same field of endeavor of carbon nanotube/rubber composites. A person of ordinary skill in the art would have found selection of carbon nanotubes as described by claims 4-8 as each type of carbon nanotube listed is exceptionally well-known in the art, and among one of a finite number of options, and therefore, each of the claimed carbon nanotubes are obvious to try (i.e., carbon nanotubes must be either single-walled, or multi-walled, and carbon nanotubes must be one of zigzag, armchair, or chiral) (Ong: para. [0005]-[0006] and [0046]). However, with respect to claim 7, a person of ordinary skill would be further motivated to select single-walled carbon nanotubes from the viewpoint of improving initial modulus of the composite, but conversely and with respect to claims 4 and 8, a person of ordinary skill would have found selection of multi-walled carbon nanotubes obvious for the purpose of improving ultimate properties. With regards to claims 5 and 6, selection of armchair or zigzag carbon nanotubes would have been obvious depending on the desired CNT diameter (para. [0046]).
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 over Connell and Marks and the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The combination of Connell and Marks does not teach a reflector which is fixed in shape and rigid. In addition, applicant has corrected the antecedent basis issue from the previous claim set. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Davis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783